  Case 19-22020    Doc 6    Filed 03/11/19     Entered 03/11/19 10:39:41      Desc Main
                               Document        Page 1 of 1


                     UNITED STATES DEPARTMENT OF JUSTICE
                     OFFICE OF THE UNITED STATES TRUSTEE
                         WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION
                              200 JEFFERSON, SUITE 400
                            MEMPHIS, TENNESSEE 38103
                    Telephone: (901) 544-3251 Facsimile: (901) 544-4138


PAUL A. RANDOLPH,                                         SEAN M. HAYNES
ACTING U.S. TRUSTEE, REGION 8                           ASST. U. S. TRUSTEE


                    SETTING OF MEETING OF CREDITORS

TO: CLERK OF BANKRUPTCY COURT


19-22020 CAH ACQUISITION COMPANY 11, LLC                     CHAPTER 11

Section 341 Meeting has been set for Monday, April 8, 2019 at 200 JEFFERSON AVE., ROOM
175, MEMPHIS, TN 38103 at 1:00 P.M.


                                                 PAUL A. RANDOLPH,
                                                 ACTING U.S. TRUSTEE, REGION 8


DATED: March 11, 2019
